Citation Nr: 0639305	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to November 30, 2004, 
for an award of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, with Mr. A.P. and Ms. G.C. and Ms. L.C. as 
observers.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from October 1968 to 
October 1972.  The appellant in the present appeal is his 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, granted the appellant service-connected death 
benefits (dependency and indemnity compensation), effective 
from November 30, 2004.  The appellant contends that the 
facts of the case warrant the assignment of an earlier 
effective date for the award of service-connected death 
benefits, extending back to October 1, 1999.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1999 of an anoxic brain 
injury, secondary to treatment for lung cancer that was 
linked to his period of military service. 

2.  The appellant filed a successful claim for survivor's 
benefits on behalf of her dependent child with the Social 
Security Administration in October 1999, shortly after the 
veteran's death.

3.  The appellant had a pending claim for dependency and 
indemnity compensation that was filed within one year 
following the veteran's demise in October 1999.


CONCLUSION OF LAW

The criteria for an effective date of October 1, 1999, for an 
award of dependency and indemnity compensation have been met.  
38 U.S.C.A. §§ 5105, 5110, 5111 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.114(a), 3.152, 3.153, 3.400 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).  As will be discussed in detail below, because this 
claim is being granted in full, the notification and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 are deemed to have been fully satisfied, and any 
procedural defects that may exist constitute harmless and 
nonprejudicial errors.

Factual Background and Analysis

The veteran's death certificate shows that he died on October 
[redacted], 1999, of an anoxic brain injury.  The veteran's widow 
submitted correspondence to VA on November 30, 2004, in which 
she claimed entitlement to VA indemnity and compensation 
benefits.  By rating decision of December 2004, VA determined 
that the veteran's fatal anoxic brain injury was secondary to 
his treatment for lung cancer, and that his lung cancer was 
linked to his period of military service.  Service connection 
for the veteran's cause of death was granted, and the 
appellant was awarded dependency and indemnity benefits 
effective November 30, 2004.  She appealed the decision with 
respect to the effective date assigned for the award.  In 
written statements and in her hearing testimony presented 
before the Board in August 2006, she presented her essential 
contention that the award of dependency and indemnity 
benefits should extend back to the veteran's date of death.

The late veteran's claims file includes an award letter from 
the Social Security Administration (SSA), dated November 9, 
1999, that informed the appellant that both she and her 
dependent child were entitled to SSA survivor's benefits 
beginning in October 1999.  The date of dispatch of the SSA 
award letter indicates that the appellant had to have filed a 
claim for SSA survivor's benefits very shortly after the 
veteran's demise in late October 1999.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2006).

When a claim for dependency and indemnity compensation is 
received within one year of the date of death, the 
appropriate effective date shall be the first day of the 
month in which the death occurred.  38 U.S.C.A. § 5110(d)(1) 
(West Supp. 2006); 38 C.F.R. § 3.400(c) (2006). 

Pursuant to 38 C.F.R. § 3.153 (2006), an application on a 
form jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the SSA on or after 
January 1, 1957, will be considered a claim for death 
benefits and to have been received by VA as of the date of 
receipt by the SSA.

In the present case, it is clear that the appellant had filed 
a claim for SSA survivor's benefits on behalf of her 
dependent daughter very shortly after the veteran's death in 
late October 1999.  Her claim was successful, and she was 
notified by SSA in correspondence dated in early November 
1999 that both she and her dependent daughter were entitled 
to benefits beginning in October 1999.  As 38 C.F.R. § 3.153 
(2006) permits VA to regard a claim for SSA survivor's 
benefits as a claim for VA death benefits, the Board 
concludes that there was a pending claim for VA dependency 
and indemnity compensation that was filed well within the 
first year following the date of the veteran's death on 
October [redacted], 1999.  Therefore, pursuant to 38 U.S.C.A. § 
5110(d)(1) and 38 C.F.R. § 3.400(c), the appropriate 
effective date for the appellant's award of service-connected 
death benefits shall be October 1, 1999 (i.e., the first day 
of the month in which the death occurred).


ORDER

An effective date of October 1, 1999, for an award of 
dependency and indemnity compensation is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


